Per Curiam:
This case was properly disposed of in the court below. The paper in controversy is of little or no consequence, and certainly not a proper subject on which to found a decree of a court of equity. Were it otherwise, however, and had it been obtained as alleged, by fraud, there is the want of proper parties. Mr. Brightly is but a depositary or bailee, and until the owners of it are properly brought into court, no binding decree can be made either to surrender or cancel it.
Decree affirmed, appeal dismissed, at costs of appellants.